department of the treasury washington dc person to contact -------- id no --------------- telephone number --------------------- refer reply to cc intl br1 - plr-130009-03 date date internal_revenue_service number release date index number ------------------ --------------------- ------------------------- taxpayer tax id number country a group b company c company d company e state f state g year h year i ------------------- ----------------- --------------------- ---------------- -------------------------- ----------------------- ------------------------ ------------- ---------------- ------- -------------- - -do ----------------- ty ------- this is in response to letters from your authorized representative dated may dear -------------- and date on your behalf requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that your loss of u s permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and taxpayer and his wife were born in country a taxpayer his wife and parents the taxpayer’s wife is a dual citizen of country a and the united_states and she the taxpayer plans to place his home in state g and rental real_estate in state f plr130009-03 are all citizens of country a in year h taxpayer joined the group b companies working for company c in country a in year i taxpayer was transferred to the united_states to work for company d in state f he then obtained his green card for the convenience of his employer he subsequently was transferred to company e in state g taxpayer will retire from employment with the group b companies at the end of and plans to permanently return to country a with his wife upon his return to country a taxpayer plans to relinquish his green card and he will be subject_to tax in country a on his worldwide income for sale prior to his retirement he has no other significant assets or financial interests in the united_states taxpayer has a state g driver’s license that he will surrender prior to his retirement also plans to expatriate taxpayer has two daughters who are also dual citizens of country a and the united_states and have reached the age of majority aside from their daughters most of the taxpayer’s family is in country a including his elderly parents who are requiring more assistance most of taxpayer’s personal_property as well as his primary banking arrangements are located in country a he holds a country a drivers license long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a b tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s a former citizen or former long term-resident will be treated as having expatriated sec_877 generally provides that a citizen who loses u s citizenship or a u s a former u s citizen or former long term-resident whose net_worth or average under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 plr130009-03 citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes taxpayer is eligible to request a ruling pursuant to notice_98_34 because on the date of his expatriation taxpayer was a citizen of the country in which he his wife and his parents were born see sec_877 and e additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that taxpayer will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of taxpayer submitted all the information required by notice_98_34 including any in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied plr130009-03 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely w edward williams special counsel office of the associate chief_counsel international cc
